Citation Nr: 0803625	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  01-00 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for lumbosacral 
strain with intervertebral disc disease (low back 
disability), currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to December 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 

The case returns to the Board following remands to the RO in 
March 2006 and March 2007.  In an August 2006 rating decision 
increasing the rating of the veteran's low back disability to 
20 percent, effective December 13, 1999.  

Finally, the Boards finds that the record raises a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
This issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's low back disability is objectively 
manifested by complaints of chronic pain that radiates to 
both legs, with numbness, resulting in severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  

2.  The veteran's low back disability is not manifested by 
incapacitating episodes of intervertebral disc disease 
requiring bed rest prescribed by a physician.

3.  The veteran's low back disability is not manifested by a 
vertebral fracture, cord involvement or ankylosis.

4.  The veteran's low back disability is not productive of 
bowel or bladder impairment.  


CONCLUSION OF LAW

The criteria for a 40 percent disability rating for low back 
disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40. 4.45, 4.59, 4.71a, 
Diagnostic Code 5235-5243 (2007), Diagnostic Codes 5285, 
5286, 5292, 5293, 5295 (2002, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
also recognizes that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending, and that the Board must thus 
consider whether the veteran is entitled to any staged 
ratings higher than those presently assigned.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the course of this appeal, VA promulgated new 
regulations for the evaluation of disabilities of the spine.  
Effective September 23, 2002, VA revised the criteria for 
evaluating spinal disorders under Diagnostic Code 5293, 
intervertebral disc syndrome.  67 Fed. Reg. 54,345-54,349 
(2002).  VA again revised the criteria for evaluating spine 
disorders, effective September 26, 2003.  See 68 Fed. Reg. 
51,454-51,458 (2003).  

The amendments renumber the diagnostic codes and create a 
general rating formula for rating diseases and injuries of 
the spine.  If a law or regulation changes during the course 
of a claim or an appeal, the version more favorable to the 
veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 3-2000; see also Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Because the 
amendments discussed above have a specified effective date 
without provision for retroactive application, they may not 
be applied prior to the effective date.  As of that effective 
date, the Board must apply whichever version of the rating 
criteria is more favorable to the veteran.

The Board notes that the RO addressed the previous and 
amended rating criteria in the October 2006 supplemental 
statement of the case.  Therefore, the Board may also 
consider these amendments without first determining whether 
doing so will be prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

The amendments addressing evaluations of spinal disabilities 
created a General Rating Formula for Diseases and Injuries of 
the Spine.  Note (1) to the General Rating Formula indicates 
that any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code.  Note (2) specifies that for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, Plate V (depicting 
normal range of motion for the spinal segments). 

In a rating decision dated August 2006, the RO increased the 
veteran's disability rating for "lumbar degenerative disc 
disease due to lumbosacral strain" to 20 percent effective 
December 13, 1999, pursuant to Code 5237 of the amended 
rating criteria.  The RO cited the veteran's limited range of 
motion of the lumbar spine as well as pain requiring epidural 
steroid injections as the bases for this rating increase.  
Given the findings and diagnoses reflected in the medical 
evidence, the Board finds that the disability is more 
appropriately evaluated as intervertebral disc syndrome for 
the entire period.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).  

Under former Diagnostic Code 5293, a 20 percent rating was 
warranted for intervertebral disc syndrome that it moderate 
with recurring attacks.  A 40 percent rating required that 
the disability was severe, with recurring attacks with 
intermittent relief.  A maximum evaluation of 60 percent 
required pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  

The disability may also be rated under former Diagnostic Code 
5292 (limitation of motion of the lumbar spine) or Code 5295 
(lumbosacral strain).  That code provided for a 20 percent 
evaluation with evidence of moderate limitation of motion.  
Limitation of motion of the lumbar spine causing severe 
impairment warranted a maximum schedular rating of 40 
percent.  

Under former Diagnostic Code 5295, a 20 percent rating was 
warranted for disability with muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in the 
standing position.  The maximum schedular rating of 40 
percent, severe lumbosacral strain, required findings of 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

Under the amended version of the rating criteria, low back 
disability is evaluated under Codes 5235-42.  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides, in pertinent part, for a 20 percent evaluation when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or, there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The next highest rating of 30 percent is 
only available when forward flexion of the cervical spine is 
15 degrees or less, or if there is favorable ankylosis of the 
entire cervical spine.  A 40 percent rating is assigned with 
evidence of unfavorable ankylosis of the entire cervical 
spine; or, when forward flexion of the thoracolumbar spine is 
30 degrees or less; or, when there is favorable ankylosis of 
the entire thoracolumbar spine.  If there is unfavorable 
ankylosis of the entire thoracolumbar spine, a 50 percent 
rating is in order.  Finally, a 100 percent rating is awarded 
for unfavorable ankylosis of the entire spine.  

As amended, intervertebral disc syndrome is rated under Code 
5243.  Under this code, intervertebral disc syndrome is rated 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 20 percent evaluation 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  With incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months, a 40 percent 
evaluation is warranted.  A maximum rating of 60 percent is 
assigned with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  Note (1) 
defines an "incapacitating episode" as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Where, as here, the disability rating is at least partially 
based on limitation of motion of the affected area, the Board 
must also consider, in conjunction with the otherwise 
applicable diagnostic code, any additional functional loss 
the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Such factors include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  A finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

Here, the veteran has subjectively described chronic back 
pain which radiates to both legs with numbness and needle-
like sensation.  He is prescribed narcotic pain relievers, 
which greatly alleviate the pain.  Although he does not use a 
back brace, he uses a cane and a walker around the house to 
assist with balance.  As of March 2007, he denied having any 
incapacitating episodes within the past year.  However, 
medical records reveal frequent receipt of epidural 
injections to relieve back pain since 1997 as well as 
recurring paraspinal spasms.  

The veteran was afforded a VA examination in February 2000.  
Subjective complaints at the time included pain, weakness, 
fatigue, stiffness, lack of endurance, and an inability to 
bend or lift during exacerbations.  Range of motion findings 
for the lumbar spine included forward flexion of zero to 95 
degrees, extension from zero to 35 degrees, left lateral 
flexion from zero to 40 degrees, right lateral flexion from 
zero to 40 degrees, and bilateral rotation from zero to 35 
degrees.  Objective neurological findings included decreased 
pinprick sensation in the bilateral upper extremities and 
bilateral lower extremities.  X-ray evidence revealed 
degenerative disc disease and posterior joint disease at 
L5/S1.  

The veteran was afforded his next VA examination in September 
2005.  Subjective complaints at the time included constant 
pain which was sharp and aching in nature and radiated up and 
down the spine.  Range of motion findings for the lumbar 
spine included forward flexion of zero to 70 degrees, 
extension from zero to 20 degrees, left lateral flexion from 
zero to 20 degrees, right lateral flexion from zero to 20 
degrees, and bilateral rotation from zero to 30 degrees.  
Joint function was additionally limited by pain after 
repetitive use.  There was no evidence of ankylosis or 
spasms, and no objective evidence of intervertebral disc 
syndrome with permanent nerve root involvement.  X-rays of 
the lumbar spine were within normal limits.  

Pursuant to the Board's March 2007 remand, the veteran was 
afforded his most recent VA spine examination in March 2007.  
The examiner noted that the veteran ambulated with a slight 
limp.  Range of motion findings for the lumbar spine included 
forward flexion from zero to 66 degrees, with terminal pain 
at 66 degrees; extension from zero to 10 degrees, with a 
popping sensation at 10 degrees; left lateral flexion from 
zero to 26 degrees, with stiffness; right lateral flexion 
from zero to 36 degrees, with stiffness; and bilateral 
rotation from zero to 20 degrees.  There was no evidence of 
fatigue, weakness, lack of endurance, or incoordination upon 
repetition.  Moreover, there was no indication of additional 
limitation of motion with repetition.  

The March 2007 examination also included neurological 
testing.  The veteran was found to have full strength in his 
gastrocnemius, hamstrings, quadriceps, anterior tibialis, 
ankle dorsiflexor, ankle plantar flexor, and extensor 
hallucis longus muscles.  Deep tendon reflexes were 2+ 
patellar bilaterally, and 1+ Achilles bilaterally.  The 
veteran was intact to light touch and temperature sense, 
while pinprick was equivocal in the lower extremities.  
Although no muscle spasms were noted, the examiner indicated 
that the lack of spasm during the examination did not 
indicate that the veteran never suffers from spasm.  

The examiner concluded that the veteran did not suffer from 
any chronic neurological manifestations of his service-
connected disability.  However, she was unable to determine 
what limitations in motion were attributable to the service-
connected thoracolumbar spine disability versus the lumbar 
degenerative disc disease.  

A VA radiology report dated March 2007 revealed five lumbar 
vertebral bodies of normal height and alignment.  There was 
no evidence of acute fracture or subluxation; however, there 
was mild intervertebral disc space narrowing at L3-4 and L5-
S1.  Dense atherosclerotic changes in the abdominal aorta 
were also noted.  

The March 2007 examiner offered an addendum to her 
examination report in July 2006, in which she opined that it 
was as least as likely as not that the current lumbar spine 
degenerative disc disease was caused by the progression of 
the service-connected lumbar strain.  The examiner elaborated 
that the veteran's service-related back injuries could have 
been the inciting traumatic events which initiated the 
degenerative process, a process which further deteriorated 
through the course of daily activities over the years.  

Considering the evidence of record, the Board finds that the 
criteria for a 40 percent rating under former Diagnostic Code 
5293 is warranted as of the date of the December 13, 1999, 
claim.  During this period, the evidence shows that the 
veteran had severe disability with decreased pinprick 
sensation and recurrent spasm of the lumbosacral muscles, 
with resulting significant functional loss.  The pain was 
severe enough to require the receipt of frequent epidural 
injections, and subsequent orthopedic and neurologic 
treatment records similarly confirm the level and extended 
duration of that level of disability.  Although neurological 
findings were reported as normal during the September 2005 
and July 2007 VA examinations, the Board finds that the 
overall disability picture as of those dates otherwise more 
closely approximates the criteria for a 40 percent evaluation 
under Code 5293.  

The Board notes that applying the amended criteria for Code 
5293 for the time period from September 23, 2002 to the 
present does not yield a higher evaluation than the 20 
percent currently assigned.  Specifically, when considering 
the disability under the General Rating Formula for Diseases 
and Injuries of the Spine, the evidence does not reflect 
sufficient limitation of motion or ankylosis of the 
thoracolumbar spine to warrant an increase.  Similarly, 
evaluation of the disability under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
offers no opportunity for an increase.  As mentioned above, 
the veteran denies any incapacitating episodes.  38 C.F.R. § 
4.7.      

However, the Board finds that the overall disability picture 
does not more nearly approximate the criteria for a 
disability rating in excess of 40 percent under any version 
of the Code.  38 C.F.R. § 4.7.  Considering the previous 
rating criteria, 40 percent is the maximum schedular rating 
under the previous versions of Code 5292 and Code 5295.  
Regarding the previous version of Code 5293, there is no 
objective evidence of persistent symptoms compatible with 
pronounced sciatic neuropathy to warrant a rating of 60 
percent.  It is important for the veteran to understand that 
without consideration of his pain, the current evaluations of 
his service connected disorders could not be justified. 

Considering the amended rating criteria, the March 2007 VA 
spine examination does not reveal evidence of ankylosis or 
incapacitating episodes.  The March 2007 VA examination is 
negative for weakness, tenderness, or deformity to support an 
increased evaluation based on functional loss.  In fact, the 
examiner noted that the veteran was able to perform range of 
motion exercises with pain limiting his maximum range, but no 
fatigue, weakness, lack of endurance, or incoordination upon 
repetition.

In summary, the Board finds that the preponderance of 
evidence supports a 40 percent disability rating under the 
previous version of Code 5293. Id.  To that extent, the 
appeal is granted.     

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected lumbar disability and associated degenerative disc 
disease, alone, has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  The Board 
acknowledges that the veteran has been unemployed since 1998 
and receives Social Security Administration (SSA) disability 
benefits as a result of his "severe" impairments.  However, 
the February 2001 SSA disability determination cited the 
veteran's avascular necrosis of the bilateral hips (and 
subsequent hip replacements), which rendered him unable to 
walk for a period, as the main cause of his impairment.  In 
the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to the enactment of the current § 5103(a) 
requirements in 2000.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letters 
sent to the appellant in September 2005 and April 2006 that 
fully addressed all four notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of an August 2006 rating decision and 
supplemental statements of the case issued in October 2006 
and July 2007 after the notice was provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

With respect to the Dingess requirements, in an April 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, VA treatment records, and SSA records.  The veteran 
submitted additional medical records and various written 
statements.

In addition, the appellant was afforded VA medical 
examinations in February 2000, September 2005, and March 
2007.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 40 percent disability rating for 
lumbosacral strain with intervertebral disc disease from 
December 13, 1999, is granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


